DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;

(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.

Claims 22-29, 30-34, 36-39 and  is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalec (US 4,750,744) in view of Mosier (US 4,244,576), Maginnis (US 2017/0095715 A1) and Meikle (US 5,580,320).

Regarding claim 22, Michalec teaches A golf chipping game See figures 1 and 2, and Abstract noting “for storage of golf balls within a sleeve after the golf balls have entered an aperture…”, comprising: 
a playing surface see figure 1 and 2 item 14 energy dissipating surface having a plurality of holes defined therein see figures 1 and 2 item 18 aperture and Col. 2, Ln 46-68 noting "the energy resilient energy dissipating surface 14 has an aperture 18 defining a target area..." Col. 2, Ln 65-67 noting “Furthermore, the present invention is not limited to a single aperture 18, but may comprise a plurality of apertures in an energy dissipating surface 14."; and 
The target being adjustable between prone and inclined positions with respect to the ground.  See Figure 2 and 4 noting Col. 3, Ln 42-46 specifically “to vary the angle of the energy dissipating surface 14 with respect to the floor or ground.”
Michalec may not explicitly teach:
a chipping mat disposable a distance from the playing surface and having a surface of artificial turf.
A target comprising a solid playing surface composed of material strong enough to withstand multiple repeated strikes from golf balls and comprising impact 
A topmost layer of artificial turf
Mosier does teach:
a chipping mat see figure 1 item 21 disposable a distance from the playing surface. Reference Col. 3, Ln 44-65 noting “Pitching mat 21 is illustrated as being separated from end 30 of chipping-putting mat 22 by a distance D, and it is to be understood that this distance of separation may be infinitely varied, depending on the desired length of shot which the golfer wishes to practice.” And having a surface of artificial turf See Col. 4, Ln 9-11 noting “or an artificial turf material…”
Magginnis does teach:
A target comprising a solid playing surface composed of material strong enough to withstand multiple repeated strikes from golf balls and comprising impact absorbant material including wood, plastic or metal having a layer of artificial turf secured thereon See [0023] noting “The baseboard 22 may be a homogenous material, such as a dense injection molded plastic material, a rubber material with wood or glass infused for structural integrity, or a solid wood construction.”
a lower inclined edge of the included playing surface  See Figure 6 noting the included playing surface of 20.  Further reference [0034] noting “propped up at one end by the lower posts 50.”
Meikle does teach:
a topmost layer of artificial turf See Col. 2, Ln 8-18 noting “The green is covered with a soft material such as artificial turf to preclude excessive bouncing when struck with golf balls.”  See Figure 2 noting 15 – Artificial Turf which is shown as a topmost component and on a incline.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Michalec with the chipping mat disposable a distance from the playing surface as taught by Mosier to allow the chipping location to be varied depending on the desired length of the shot which the golfer wishes to practice (See Col. 3, Ln 44-65) and the playing surface as taught by Magginnis to provide a portable playing system with two playing surfaces (See [0003]) and the topmost layer of artificial turn as taught by Meikle to duplicating the experience attained on an actual golf course (See Col. 3, Ln 20-27).

Regarding claim 30, Michalec teaches A method of play for a golf chipping game See figures 1 and 2, and Abstract noting “for storage of golf balls within a sleeve after the golf balls have entered an aperture…”, comprising: 
positioning a playing surface see Figure 1 and 2 item 14 surface and Col. 2, Ln 46-50 noting “surface 14 is positioned within the rectangular frame 10." which would inherently be positioned a distance away from a chipping location having a plurality of holes see Figure 1 and 2 item 18 aperture Col. 2, Ln 65-67 noting “Furthermore, the present invention is not limited to a single aperture 18, but may comprise a plurality of apertures in an energy dissipating surface 14."; 
the playing surface having a lower inclined edge of an inclined playing surface  See Figure 2 and 4 noting Col. 3, Ln 42-46 specifically “to vary the angle of the energy dissipating surface 14 with respect to the floor or ground.”
Michalec may not explicitly teach:
the positioning is a distance from a chipping mat
positioning a golf ball on the chipping mat; and 
hitting the golf ball with a golf club toward the playing surface.
The playing surface composed of material strong enough to withstand multiple repeated strikes from golf balls (131) and comprising impact absorbent material (106) including wood, plastic or metal having a layer of artificial turf secured thereon;
A topmost layer of artificial turn secured thereon and extending to the lower inclined edge.
Mosier does teach:
the positioning is a distance from a chipping mat Reference Col. 3, Ln 44-65 noting “Pitching mat 21 is illustrated as being separated from end 30 of chipping-putting mat 22 by a distance D, and it is to be understood that this distance of separation may be infinitely varied, depending on the desired length of shot which the golfer wishes to practice.”
positioning a golf ball see figure 1 item 24 golf ball on the chipping mat see figure 1 item 21; and 
hitting the golf ball with a golf club toward the playing surface see Col. 3, Ln 44-Col. 4, Ln 7 noting “A sample trajectory of golf ball 24 is illustrated by broken line 31 which shows golf ball 24 being pitched from pitching mat 21 and landing on chipping-putting mat 22 where it bounces and rolls toward golf cup hole 25.”.  See Col. 4, Ln 18-20 noting "the particular club will not damage the floor" which teaches the golf club element although such element can be considered a necessary part of the disclosure.
Maginnis does teach:
The playing surface composed of material strong enough to withstand multiple repeated strikes from golf balls (131) and comprising impact absorbent material (106) including wood, plastic or metal having a layer of artificial turf secured thereon; See [0023] noting “The baseboard 22 may be a homogenous material, such as a dense injection molded plastic material..." which the examiner considers to be sufficiently heavy to prevent unwanted movement of the chipping mat on sand, grass or concrete. See [0024] noting “the chipping region may have a synthetic material designed to simulate a grass or turf typically found on a golf course"  The examiner views the reference citations as suggesting that such a turf is affixed to the baseboard.
Meikel does teach:
A topmost layer of artificial turn secured thereon and extending to the lower inclined edge.  See Col. 2, Ln 8-18 noting “The green is covered with a soft material such as artificial turf to preclude excessive bouncing when struck with golf balls.”  See Figure 2 noting 15 – Artificial Turf which is shown as a topmost component and on a incline and extending to the lower inclined edge.


Regarding claim 23-27, 33-34, 37-39, Michalec teaches:
(Claim 23) at least one foldable leg see figure 1 and 2 item 22 support members and 24 means for pivotally attaching affixed to the playing surface see item 14 surface to provide the incline of the playing surface when the at least one leg is in its unfolded position.  As shown in Figures 1 and 2, as the support member 22 pivots through 24 the playing surface 14 will be inclined.  The examiner considers the configuration as shown in figure 2 as an unfolded position.
(Claim 24) a ball collecting means see figures 1 and 2 items 20, 20’, 20’’ and 70 which are sleeves and receptacle respectively.  See Col. 3, Ln 4-33 noting “Referring now to FIG. 2, the resilient energy dissipating sleeve 20 extends downwardly from the aperture 18.  The end of the hollow resilient energy dissipating sleeve 20 opposite the aperture 18 can be open and unobstructed to deposit golf balls entering the sleeve 20 into a suitable golf ball receptacle 70.”
(Claim 25) wherein the ball collecting means items 20’, 20’’, 20’’’ and 70 is a plurality of net baskets figure 2 item 20 suggests the net baskets attached to the underside of the playing surface attached at or about the underside of the playing surface, with one net basket positioned below each of the plurality of holes.  see figures 1 and 2 items 20, 20’, 20’’ and 70 which are sleeves and receptacle respectively.  See Col. 3, Ln 4-33 noting “Referring now to FIG. 2, the resilient energy dissipating sleeve 20 extends downwardly from the aperture 18.  The end of the hollow resilient energy dissipating sleeve 20 opposite the aperture 18 can be open and unobstructed to deposit golf balls entering the sleeve 20 into a suitable golf ball receptacle 70.”
(Claim 26)  wherein a diameter of the holes is greater than a diameter of a golf ball see figure 1 item 18 noting that the hole size must be greater than or equal to the golf ball size to allow the collection means 70 to function and are of at least 2 different sizes see Col. 1, Ln 35-62 noting “The apertures can be of varying sizes”.
(Claim 27)  at least one of a golf ball sized ball see Col. 1, Ln 35-62 noting “The sleeve attaching to the aperture in the resilient energy dissipating surface can be either open on the opposite end to dispense golf balls”  See Figure 2 item 70 noting the golf balls located in item 70.
(Claim 33)  at least one leg (103) pivotally attached to an upper inclined edge of the playing surface (102), such that the playing surface (102) is inclined and supported at different angles on the ground by the at least one pivotable leg (103), preferably horizontal to 30' off the ground surface, and is stably supported on various types ground surfaces, such as soft surfaces or sand.  See Figure 2 and 4 noting the pivotal attaching means 24 which allows the apparatus to convert from a fully horizontal configuration to a fully vertical configuration.  The examiner views such angles and including the horizontal to 30 degrees off the ground surface.  Further, the adjustment mechanism 24 would allow the apparatus to be stably supported on various types of ground surfaces. Further reference, Col. 3, Ln 42-46 specifically “to vary the angle of the energy dissipating surface 14 with respect to the floor or ground.”
(Claim 34)  wherein the at least one leg (103) is substantially C-shaped and comprises hinge pins (107) at opposite ends thereof and attached to the upper inclined edge of the playing surface (102).  See Figure 1 noting the frame members 34 which the examiner considers to be substantially C-shaped.  Further, as shown in figure 4, the opposite ends comprise hinge pins included in the 24 – pivotal attaching means.
(Claim 37)  wherein the target (101) is adjustable between 15 to 30 degrees off the ground.  See Figure 2 and 4 noting the pivotal attaching means 24 which allows the apparatus to convert from a fully horizontal configuration to a fully vertical configuration.  The examiner views such angles and including the 15 to 30 degrees off the ground surface.  Further, the adjustment mechanism 24 would allow the apparatus to be stably supported on various types of ground surfaces. Further reference, Col. 3, Ln 42-46 specifically “to vary the angle of the energy dissipating surface 14 with respect to the floor or ground.”
(Claim 38)  wherein the lower inclined edge of the inclined playing surface (102) also forms an edge of the target (101).  See Figure 1 noting the frame member 32 which as shown in Figure 1 is at the lower inclined edge of the inclined playing surface 14.  Such frame member is viewed as forming an edge of the target.
(Claim 39)  wherein the playing surface (102) is supported by the at least one leg (103) from horizontal to 30 degrees off the ground surface and is stably supported on soft surface or sand.  See Col. 3, Ln 42-46 noting “The support member 22 may be of a single piece construction” and “to vary the angle of the energy dissipating surface 14 with respect to the floor or ground”.  Further see Figure 2 and 4 noting item 24 – Pivotal Attaching Means which the examiner considers to be necessarily placed in a 30 degrees off the ground surface angle.  The examiner considers 22 to be the at least one leg.  Further, the adjust will allow for stable support on a soft surface or sand as the Center of Gravity of the device can be alter for such surface lower the chance of the device from leaning over.  Further, the adjustment of the leg and allow the user to avoid undesirable portions of the surface such as mud or loose sand and placed on a more stable surface such as grass or wet sand.

a playing surface see figure 2 item 14 having a plurality of holes see figure 2 item 18 defined therein. 
Michalec may not explicitly a second playing surface having a plurality of holes defined therein; a second chipping mat disposable a distance from the second playing surface.
Mosier does teach a second chipping mat see figure 1 item 21 pitching mat disposable a distance from the second playing surface See Col. 6, Ln 52-55 noting “The distance of separation (d) between pitching mat 21 and landing mat 51 may be varied, depending on the particular distance of shot that the golfer wishes to practice.
Maginnis does teach a second playing surface see figure 1 item 20 and 26 wherein having a hole defined therein the examiner considers the Michalec reference as teaching a plurality of holes on the playing surface wherein such plurality of holes would obviously be utilized on the second playing surface of Maginnis;
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Michalec to include the chipping mat disposed a distance as taught by Mosier to allow the chipping location to be varied depending on the desired length of the shot which the golfer wishes to practice (See Col. 3, Ln 44-65) and the second playing surface as taught by Maginnis to provide a portable playing system with two playing surfaces (See [0003]).

inclined playing surface see figure 1 item 14 which is clearly inclined.
Michalec may not explicitly teach the remaining limitations of claim 29.  
Maginnis does teach wherein the playing surfaces see figure 1 item 20 playing boards which include 26 scoring region are disposed apart figure 1 shows two of these surfaces disposed apart from and inclined toward each other figure 6 and [0033] shows/teaches a playing surface inclined wherein one could reasonably see that the configuration as shown in figure 1 could also be inclined wherein a nexus could also be considered to exist between the Michalec reference and the Maginnis reference for inclination, and a chipping mat see figure 1 24 shooting area which the examiner considers the chipping mat is positioned proximate to a playing surface figure 1 shows two chipping mats 24 positioned proximate to playing surfaces 26.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Michalec to include the playing surface disposed apart from each other as taught by Maginnis to provide a portable playing system with two playing surfaces (See [0003])

Regarding claim 36, the modified Michalec teaches all the limitations of claim 22 as applied above.  Michalec may not explicitly teach the limitations of claim 36.  Maginnis does teach the chipping mat (111) comprises a base (112) See [0023] noting “the playing board 20 may have a base board 22” on which the surface of artificial turf (113) is affixed See [0024] noting “the chipping region may have a synthetic material designed to simulate a grass or turf typically found on a golf course"  The examiner views the reference citations as suggesting that such a turf is affixed to the baseboard., with the base (112) formed from material sufficiently heavy to prevent unwanted movement of the chipping mat (111) on sand, grass or concrete See [0023] noting “The baseboard 22 may be a homogenous material, such as a dense injection molded plastic material..." which the examiner considers to be sufficiently heavy to prevent unwanted movement of the chipping mat on sand, grass or concrete.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Michalec to include the base, turf surface and material as taught by Maginnis to provide a portable playing system with two playing surfaces (See [0003]).

Regarding claims 31-32, the modified Michalec teaches all the limitations of claim 30 as applied above.  Michalec may not explicitly teach the limitations of claims 31-32.  Maginnis does teach:
(Claim 31)  scoring points based on the golf balls relation to the playing surface and plurality of holes after hitting the golf ball toward the playing surface.  See [0004] noting The first surface has a chipping portion and a scoring portion in addition to the hole, each of which is assigned points to score the game.
(Claim 32) positioning another playing surface opposing the playing surface; and positioning another chipping mat opposing the chipping mat.  Figure 1 clearly shows two playing surfaces 26 scoring region which are part of 20 playing board which also includes 24 chipping region that are positioned opposed to each other.  As noted supra, the examiner considers 26 to be a playing surface and 24 a chipping mat.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Michalec to include the points scoring and another playing surface and chipping mat as taught by Maginnis to provide a portable playing system with two playing surfaces (See [0003])

Claims 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalec (US 4,750,744) in view of Mosier (US 4,244,576), Maginnis (US 2017/0095715 A1), Meikle (US 5,580,320) and Blasingame (US 4,012,042).

Regarding claim 35, the modified Michalec teaches all the limitations of claim 22 as applied above.  Michalec may not explicitly teach the limitations of claim 35.  Blasingame does teach three holes defined in the playing surface (102), two holes (105) laterally adjacent one another and a third hole (104) longitudinally spaced therefrom and situated laterally-equidistantly therebetween See Figures 3 and 5 noting the apertures of Figure 3 shown as 30, 36, 37, 38, 39 wherein the center aperature 30 is a third hole and longitudinally spaced from 37 and 38 which are laterally adjacent one another; and nets (108) affixed to an underside of the playing surface (102) and underneath each said hole (104, 105) to catch golf balls (121) hit into the respective hole (104, 105) See Figure 5 noting the pocket 32 which is included as affixed to an underside of the playing surface underneath each hole.  Further reference, Col. 3, Ln 25-41 noting "a pocket 32 which is adapted to receive one or more of the projectiles 14 which may enter into the well 30. The pocket 32 is fabricated of a suitable flexible material such as netting and is cup shaped to form an open neck 33 and a closed bottom 34.”.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Michalec to include the holes and nets as taught by Blasingame to receive one or more of the projectiles which may enter into the well.  (See Col. 3, Ln 25-41)

Claims 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalec (US 4,750,744) in view of Mosier (US 4,244,576), Maginnis (US 2017/0095715 A1), Meikle (US 5,580,320) and Mills (US 4,709,929).

Regarding claims 40-41, Mills teaches the frame surrounding a playing surface with the fame having an expanded portion at one end thereof, wherein the expanded portion of the frame is located at an end opposite the lower inclined edge of the playing surface when the target is inclined.  See Figure 2 and 6 and note the top portion above 32.  Item 32 is a playing surface and the frame surrounding the playing surface is expanded near the top portion.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Michalec with Mills as the simple substitution of one know element for another is an indication of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503.  The examiner can normally be reached on Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711